Order, Supreme Court, New York County (Bertram Katz, J.), entered July 17, 1990, denying defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s decedent stepped into a "puddle” of urine immediately outside the public hallway portion of her front door and sustained an injury. Consequently, decedent commenced the instant action to recover damages against defendant-landlord New York City Housing Authority. To succeed on the claim against defendant, plaintiff must demonstrate that the condition was either created by defendant’s employees or that defendant had actual or constructive notice of that condition. Here, the IAS court properly denied summary judgment to defendant as plaintiff’s decedent’s examination before trial demonstrated the possibility that the condition which led to the accident was recurrent, so as to place defendant on constructive notice of the dangerous condition (see, Alvarez v Mendik Realty Plaza, 176 AD2d 557; Quinlan v Cecchini, 41 *518NY2d 686, 690). Furthermore, defendant has not complied with a pretrial discovery order pertaining to the production of the maintenance records relevant to the area in question and plaintiff has not had the opportunity to depose the maintenance employee who was directly responsible for cleaning the subject hallway (see, Payne v Big V Supermarkets, 140 AD2d 422). Concur — ^Sullivan, J. P., Milonas, Wallach, Kupferman and Smith, JJ.